                          IN THE    UNITED STATES BANKRUPTCY COURT
                                       Eastern District of Michigan
                                    SOUTHERN DIVISION - DETROIT
In the Matter of:                                        }
                                                         }     Case No. 19-40418

VERGIE JAMES VASSER                                      }
                                                         }     Chapter 13
                                                         }     Judge Tucker
Debtor(s)                                                }
_____________________________/

                     Amended Debtor’s Chapter 13 Confirmation Hearing Certificate
                                      [To be completed fully]

       At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the
following]

        1. ___ Request confirmation of the debtor’s plan, because all timely objections of
        creditors and the trustee have been resolved. I have emailed to the trustee a proposed
        order confirming the plan, as required in paragraph 2 of the Chapter 13 Case
        Management Order.

        2. ___ Request confirmation of the debtor’s plan, even though all timely objections have
        not been resolved. I have emailed to the trustee a proposed order confirming the plan, as
        required in paragraph 2 of the Chapter 13 Case Management Order. The parties are at an
        impasse in attempting to resolve these objections despite all reasonable efforts. The
        following are: (a) the parties whose timely objections have not been resolved; (b) their
        unresolved objections; and (c) the legal and factual issues that must be resolved by the
        Court in connection with confirmation:

                    Trustee Objections:



                    Issues:

                    Creditor # 1:
                    Creditor # 2:
                    Objections:
                    Issues:
                    Creditor# 3:
                    Issues:

        3. __X_ Request an adjournment of the confirmation hearing to ______________, 2019,




    19-40418-tjt        Doc 28       Filed 03/20/19   Entered 03/20/19 11:42:48     Page 1 of 2
   due to the following good cause: to give the Debtors time to get caught up on their direct
   pay mortgage.

   4. ___ Dismiss the case. [The Court will construe this as a motion by the debtor to
   dismiss the case under Fed.Bankr.R.P. 1017(f)(2), and the Court will enter an order of
   dismissal and the case will be removed from the docket.]

   5. ___ Convert the case to chapter 7. [The Court will construe this as a notice by the
   debtor to convert to chapter 7 under Fed.Bankr.R.P. 1017(f)(3), and the Court will enter
   an order of conversion to chapter 7 and the case will be removed from the docket.]

   6. ___ Re-convert the case to chapter 7. [The case will remain on the docket and parties
   will have an opportunity to be heard.]

                                        _/s/ Glen Turpening_____________
                                        Frego & Associates-The Bankruptcy Law Office,
                                        P.L.C.
                                        23843 Joy Rd.
                                        Dearborn Heights, MI 48127
                                        313.724.5088
                                        fregolaw@aol.com
                                        Glen T. Turpening (P65230)




                                           2



19-40418-tjt   Doc 28    Filed 03/20/19     Entered 03/20/19 11:42:48        Page 2 of 2
